Citation Nr: 0729772	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-18 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as schizoaffective disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

The veteran had active service from November 1978 to August 
1979.  The veteran also had service in the Louisiana Air 
National Guard from June 1976 to February 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Board notes that the veteran requested a Travel Board 
hearing in conjunction with this current claim.  The hearing 
was scheduled for January 2007 at the New Orleans RO.  The 
veteran failed to report for this hearing, and made no 
attempt to reschedule the hearing.  Thus, the Board finds 
that the veteran's request for a hearing is considered to be 
withdrawn. 38 C.F.R. § 20.704(d) (2006).


FINDING OF FACT

Schizoaffective disorder was not present during service, a 
psychosis was not manifest within one year after service, and 
current schizoaffective disorder is not related to service. 


CONCLUSION OF LAW

Schizoaffective disorder was not incurred in or aggravated by 
service, and a psychosis may not be presumed to have been 
incurred in service. 38 C.F.R. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2006).  Congenital or developmental defects, refractive 
errors of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation. 38 C.F.R. § 3.303(c) 
(2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid. 38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a), service connection for 
psychosis may be granted on a presumptive basis if the 
condition is manifested to a compensable degree within one 
year after separation from service.

Facts and Analysis

In this case, the veteran contends that he developed 
psychiatric symptoms during service in the Louisiana Air 
National Guard, where according to the veteran, he was 
verbally harassed and abused in basic training, and that this 
represented the onset of his current psychiatric problems.

The Board has reviewed all of the evidence of record in this 
case.  The Board notes that the veteran had service in the 
Louisiana Air National Guard from June 1976 to February 1977.  
The Board notes that it is unclear from these records whether 
the veteran's service was for the purposes of initial active 
duty for training, active duty for training, or inactive duty 
for training.  As discussed below, however, the nature of the 
veteran's service in the Air National Guard is not relevant 
in this instance.

Air National Guard records associated with the claims file 
show that the veteran was afforded a clinical evaluation and 
physical examination prior to entering service in June 1976.  
The clinical evaluation was normal and the veteran described 
his health at that time as "very good."  The veteran 
provided a medical history in which he specifically denied 
ever attempting suicide, or having depression or excessive 
worry, or nervous trouble of any sort.  He also denied a 
family history of psychosis.

A service medical record (SMR) dated August 1976 shows that 
the veteran sought in-service treatment for anxiety.  The 
veteran reported that he had some difficulty sleeping and 
that he was worried about his ability to adjust to military 
life.  The veteran was diagnosed with possible anxiety 
reaction and referred to the mental health clinic the 
following day.  The mental health examiner noted that the 
veteran was "an immature individual who is currently 
experiencing a loss of efficiency and an inability to 
concentrate."  He was noted to be "chronically unadaptable, 
inept, and uses poor judgment."  The diagnosis was 
inadequate personality.  The examiner recommended that the 
veteran be administratively separated from service.  The 
Board notes that the veteran was eventually administratively 
separated from service in February 1977.

The veteran underwent a clinical evaluation and physical 
examination in October 1978 prior to enlisting in the U.S. 
Navy.  As a preliminary matter, an examination of the 
veteran's DD-214 form shows that he was placed on active duty 
for the entire duration of this period of service.  The 
clinical evaluation was normal and the veteran described his 
health at that time as being "good."  The veteran provided 
a medical history in which he specifically denied ever 
attempting suicide, or having depression or excessive worry.  
He did state that he had nervous trouble.  A notation on the 
veteran's medical history form indicated that he experienced 
"excessive excitement" in August 1976.

In December 1978, the veteran underwent an additional 
clinical evaluation and physical examination for the purposes 
of determining fitness for submarine service.  The veteran's 
clinical evaluation was essentially normal and he described 
his health as being "good."  The veteran provided a medical 
history in which he specifically denied ever attempting 
suicide, or having depression or excessive worry, or nervous 
trouble of any sort.  A notation listed on the veteran's 
medical history report indicated that he was discharged from 
the Air National Guard in February 1977 for failure to meet 
technical requirements and for unsatisfactory performance, 
but that this would not disqualify him for submarine service.

An SMR dated March 1979 shows that the veteran requested to 
see a psychiatrist because he was having difficulty getting 
along with fellow shipmates.  Specifically, he often got in 
fights with his shipmates.  The veteran stated that he had 
bad dreams often and that he "can't trust anyone."  The 
examiner referred the veteran to the mental health clinic for 
evaluation and treatment.  

In August 1979, the veteran was transferred to the Naval 
Regional Medical Center with a pre-admission diagnosis of 
passive-aggressive personality disorder.  The veteran 
reported to the examiner that he had become increasingly 
dissatisfied with military life and his current duty station 
in particular.  The veteran admitted that he derived 
considerable pleasure from frustrating and disrupting the 
work of other members at his duty station.  

The veteran specifically denied feelings of depression, 
hopelessness, sleep disturbance, or hallucinations or 
delusions of any kind at that time.  He also denied any 
history of alcohol or drug abuse.  The veteran admitted being 
a procrastinator, as well as deliberately stubborn and 
inefficient when dealing with his parents and teachers in the 
past.    

A physical examination, neurological examination, and 
laboratory blood work were all within normal limits.  The 
examiner noted that the veteran was alert and oriented to all 
three spheres.  Sensorium was extremely clear with accurate 
and rapid calculations and intact long and short-term memory.  
The veteran's speech was organized and goal-directed while 
his mood was somewhat optimistic, and his affect was 
described as fully appropriate.  According to the examiner, 
hospital interviews with the veteran revealed the veteran to 
be stubborn and steadfast in his desire to leave the Navy, 
but there was no evidence of a thought disorder, major 
affective disorder, or substance abuse.  The examiner 
diagnosed the veteran as having passive-aggressive 
personality disorder, which preexisted enlistment, manifested 
by sullenness, stubbornness, procrastination, inefficiency, 
and passive obstructions.

The examiner concluded that the veteran was not in need of 
further hospitalization, and recommended him for 
administrative discharge given his unsuitability for further 
military service.  The veteran was subsequently discharged 
administratively from active service as a result of his 
passive-aggressive personality disorder.

The Board notes that the veteran has submitted extensive 
post-service VA treatment records in support of his current 
claim.  The first treatment note, an August 1997 letter from 
the VA Medical Center in Castle Point, New York, showed that 
the veteran was being treated on an outpatient basis by Dr. 
G. Laury for major depression.  The veteran had been treated 
by him as an outpatient since May 1997.

In December 1997, the veteran was afforded a Compensation and 
Pension Examination (C&P) after he filed a claim for post-
traumatic stress disorder (PTSD) and obsessive compulsive 
disorder.  The veteran provided a lengthy personal history to 
the examiner and reported feelings of depression, and was 
occasionally tearful.  The examiner diagnosed the veteran as 
having dysthymia and a schizotypal personality disorder.  The 
examiner opined that the veteran's schizotypal personality 
disorder was stressed beyond his inherent coping abilities by 
service and post-service experiences.  The RO denied service 
connection for a personality disorder in April 1980 on the 
basis that it was a constitutional or developmental 
disability.

Significantly, the Board notes that the veteran was 
hospitalized on an inpatient basis for management of 
obsessive compulsive disorder (OCD) and recurrent major 
depression with psychotic features in February 1998.  The 
veteran reported that he was depressed and anxious about his 
inability to keep his job and maintain his responsibility as 
a provider.  The veteran also indicated that he had 
difficulty accomplishing daily tasks, in part because he was 
checking locks, organizing items, and washing his hands 
several times per day.  The examiner noted that the veteran 
exhibited signs of psychotic behavior and paranoid ideation 
(e.g., hearing voices and music in his head).  The veteran 
was subsequently discharged in April 1998 after his 
medications were adjusted and he underwent group counseling.  
The Board notes that there are no references to the veteran's 
active military service contained in these hospitalization 
treatment notes.  

VA treatment records dated September 1998, August 1999, and 
August 2001 reveal that the veteran was hospitalized on an 
inpatient basis for depression and obsessive compulsive 
behavior after finding himself "unable to adjust to life" 
in two instances and later for expressing suicidal thoughts.  
The Board observes that the veteran's diagnosis was changed 
in August 1999 from recurrent major depression with psychotic 
features to schizoaffective disorder, depressed.  The Axis II 
diagnosis was obsessive compulsive disorder.  The Board again 
notes that no references to the veteran's active military 
service are contained in the hospitalization treatment notes, 
nor is there a competent medical opinion linking the 
veteran's schizoaffective disorder or depression to his 
active military service.  

On the contrary, the hospitalization treatment notes 
indicated that the veteran's depressed feelings stemmed from 
a slip-and-fall accident involving the veteran's spouse.  The 
spouse required a total hip replacement surgery as a result 
of the accident and she was unable to work or maintain the 
household for a period of time.  The veteran became 
overwhelmed when he had to simultaneously care for his wife, 
maintain the household, and make decisions independently.

The Board notes that the veteran was afforded an October 2002 
C&P examination in connection with the current claim.  The 
examiner conducted a thorough review of the claims file and 
interviewed the veteran during the examination.  The examiner 
noted the veteran's in-service passive-aggressive behavior, 
personality disorder, and other inadequacies, and concluded 
that "these are lifelong traits and are not service 
connected."  The examiner also observed that the veteran 
received no psychiatric treatment as a civilian during the 
1970s and 1980s.  

The veteran's depression, paranoia, and mild obsessive traits 
first appeared in 1990, shortly after he got married.  
According to the examiner, the veteran had failed repeatedly 
in the past and realized that he could not support his wife 
or manage being married.  The examiner also found that the 
veteran was trying, albeit unsuccessfully, to cope with his 
wife's injury.  The examiner diagnosed the veteran as having 
moderate schizoaffective disorder along with "severe 
personality disorder, mixed, passive aggressive, inadequate, 
obsessive."  The examiner concluded that:

His psychiatric disorder has been 
called major depression, but it is more 
accurately diagnosed as a schizo-
affective disorder.  There is no 
association between the passive 
aggressive personality disorder from 
the military service years and the 
major depression or the schizo-
affective disorder.  The obsessive 
traits and the paranoia relate to the 
schizo-affective disorder only.  None 
of this is service connected.  The 
personality disorder preceded the 
military because it is lifelong.  The 
depression is best described as schizo-
affective disorder [and] will encompass 
the OCD, anxiety and paranoia.  
Repeating, the psychiatric disorders 
are not service connected.         

In summary, the veteran was diagnosed with passive-aggressive 
personality disorder in service and administratively 
discharged from active service as a result of this condition.  
VA post-service treatment records reflect that the veteran 
was first treated for major depression in May 1997, nearly 18 
years after discharge from service, and that the diagnosis 
was changed to schizoaffective disorder in August 1999.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this 
case, the lapse in time between service and the 
manifestations of the current disability is evidence that 
militates against a finding of direct service connection. The 
Board notes that the veteran was subsequently hospitalized on 
numerous occasions for multiple psychiatric problems, 
including schizoaffective disorder.  However, the October 
2002 C&P examination linked the veteran's current 
schizoaffective disorder to his inability to cope with his 
own personal shortcomings, his marriage, and his wife's 
injury.

The Board notes that the veteran has expressed the opinion 
that his current schizoaffective disorder is related to 
service and that he was, in fact, misdiagnosed in service as 
having personality disorder.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
medical evidence of record does not support the veteran's 
contention.  The service medical records are considered 
competent, probative evidence that the veteran had a 
personality disorder.  There is no competent medical evidence 
of record that rebuts the diagnoses provided in service.  
  
Given the evidence of record, the Board finds the 
preponderance of the evidence is against the finding that the 
schizoaffective disorder is related to the veteran's service.  
The Board acknowledges that the veteran currently has 
schizoaffective disorder.  However, the veteran's claim in 
this instance ultimately fails pursuant to Hickson because 
there is no evidence of a diagnosis of or treatment for 
schizoaffective disorder in service, nor is there a nexus 
between service and the present disability.  Additionally, 
there is no evidence to show that a psychosis manifested to 
any degree within one year after separation from service.  
Accordingly, schizoaffective disorder was not incurred in or 
aggravated by active service and a psychosis, which was not 
manifest within one year after separation from service, may 
not be presumed to have been incurred in service.

The veteran's accredited representative argues that the Board 
should remand for a panel of psychiatrists to examine the 
veteran and determine whether the problems in service 
represented prodromal schizophrenia or other psychosis.  
However, the Board notes that VA has already provided the 
veteran with a VA examination in the case.  The examiner 
reviewed the claims file and interviewed the veteran during 
the course of the examination.  The examiner did not find 
that the problems in service represented prodromal 
schizophrenia or other psychosis.  Instead, it was the 
examiner's finding that the veteran's depression, paranoia, 
and mild obsessive traits first appeared in 1990 and that the 
current disability is not related to service.  The medical 
opinion was complete and was based on a review of the claims 
file as well as an examination of the veteran.  As a result, 
another examination is not warranted in this case.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal. 
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  


Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated October 2001 informed the veteran of the type of 
evidence needed to substantiate his claim as well as an 
explanation of what evidence the veteran was to provide to VA 
in support of his claim and what evidence VA would attempt to 
obtain on his behalf.  The letter also asked the veteran to 
furnish to VA any evidence in his possession that pertains to 
the claim. 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the veteran's service connection claim, 
any questions as to the disability rating and effective date 
to be assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.  The veteran was afforded a VA C&P examination in 
connection with the current claim. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as schizoaffective disorder, is denied.


___________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


